DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the terms “thereof” in the limitation “wherein the sacrificial layer is formed such that a region thereof in which the silicon oxide layer is formed is coplanar with a region thereof in which the silicon oxide layer is not formed on the top surface of the support mask layer” which is unclear and indefinite, since it is unclear what each respective term “thereof” is in reference to base on the grammatical structure of the limitation. The Examiner suggests amending the limitation to replace the terms “thereof” with clear language noting which specific elements are being referenced.
dependent claim 19 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 12-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2010/0167548 A1).
Regarding independent claim 1, Kim discloses a method of manufacturing a semiconductor device, comprising: 
forming hard mask patterns 27 (“photoresist pattern”- ¶0030) by sequentially depositing a support mask layer 22 (“hard mask layer”- ¶0030), a polycrystalline silicon layer 23 (“polysilicon layer”- ¶0030), and a hard mask layer (i.e. “photoresist layer”- ¶0030) on a substrate 20/21 (collectively 20 “substrate” and 21 “etch target layer”- ¶0030), and etching the hard mask layer (¶0030) (see Fig. 2A); 

oxidizing opposite side surfaces of the pre-polycrystalline silicon patterns 23A to form polycrystalline silicon patterns 23B (“first partitions”- ¶0032) and a silicon oxide layer 28 (“thermal oxide spacers”, which would be formed of silicon oxide, since spacers 28 are formed by oxidizing polysilicon which produces silicon oxide- ¶0032) (¶0032) (see Fig. 2C); 
forming spacer patterns 29A (“spacer sacrificial patterns”- ¶0034) covering side surfaces of the silicon oxide layer 28 (¶0034) (see Figs. 2D-2E); 
forming a sacrificial layer 30 (“polysilicon layer”- ¶0035, since portions of layer 30 are removed/sacrificed in later processing steps- ¶¶0035-0036) on a top surface of the support mask layer 22 to cover the silicon oxide layer 28 and the spacer patterns 29A (see Fig. 2F); 
etching the sacrificial layer 30 and the silicon oxide layer 28 (¶¶0036, 0041) (see Figs. 2F-2G and 2K-2L); 
forming support mask patterns 22A (“hard mask”- ¶0042) by etching the support mask layer 22 using the polycrystalline silicon patterns 23B and the spacer patterns 29A as an etch mask, since elements 23B and 29A are used as etch masks throughout the process which eventually forms patterns 22A (¶¶0034-0042) (see Figs. 2E-2M); and 
forming activation pins (i.e., the portions of 21 which are formed by etching 21 using 22A- ¶0044) by etching the substrate 20/21 using the support mask patterns 22A as an etch mask (¶0044).
claim 2, Kim discloses wherein an activation pin unit (i.e., the pattern of 21 formed by being etched by 22A- ¶0044, which is taken to have the same pattern as 22a which includes three “pin” units- see Fig. 2M) is formed of three activation pins, and the activation pin unit is formed using one of the hard mask patterns 27 (¶0044).
Regarding claim 3, Kim discloses wherein a width of the silicon oxide layer 28 at opposite sides of the polycrystalline silicon patterns 23B corresponds to distances between a central activation pin (i.e., pin formed below 23B) and activation pins (i.e., the pins formed on opposite sides of the “central activation pin”) located at opposite sides thereof among the activation pins of the activation pin unit (see Figs. 2K-2M). 
Regarding claim 4, Kim discloses wherein the silicon oxide layer 28 is formed by oxidizing the opposite side surfaces and top surfaces of the pre-polycrystalline silicon patterns 23A (¶0032) (see Figs. 2B-2C).
Regarding independent claim 12, Kim discloses a method of manufacturing a semiconductor device, comprising: 
forming hard mask patterns 27 (“photoresist pattern”- ¶0030) by sequentially depositing a support mask layer 22 (“hard mask layer”- ¶0030), a polycrystalline silicon layer 23 (“polysilicon layer”- ¶0030), and a hard mask layer (i.e. “photoresist layer”- ¶0030) on a substrate 20/21 (collectively 20 “substrate” and 21 “etch target layer”- ¶0030), and etching the hard mask layer (¶0030) (see Fig. 2A); 
forming pre-polycrystalline silicon patterns 23A (“polysilicon patterns”- ¶0031) by etching the polycrystalline silicon layer 23 using the hard mask patterns 27 as an etch mask (¶0031) (see Fig. 2B); 

forming spacer patterns 29A (“spacer sacrificial patterns”- ¶0034) covering side surfaces of the silicon oxide layer 28 (¶0034) (see Figs. 2D-2E); and 
forming a sacrificial layer 30 (“polysilicon layer”- ¶0035, since portions of layer 30 are removed/sacrificed in later processing steps- ¶¶0035-0036) on a top surface of the support mask layer 22 to cover the silicon oxide layer 28 and the spacer patterns 29A (see Fig. 2F), 
wherein some of the polycrystalline silicon patterns 23B are formed to have different widths relative to other structural elements (i.e., 30A) (see Figs. 2C-2M).
Regarding claim 13, Kim discloses the method further comprising: 
etching the sacrificial layer 30 and the silicon oxide layer 28 (¶¶0036, 0041) (see Figs. 2F-2G and 2K-2L); and 
forming support mask patterns 22A (“hard mask”- ¶0042) by etching the support mask layer 22 using the polycrystalline silicon patterns 23B and the spacer patterns 29A as an etch mask, since elements 23B and 29A are used as etch masks throughout the process which eventually forms patterns 22A (¶¶0034-0042) (see Figs. 2E-2M).
Regarding claim 16, Kim discloses wherein the spacer patterns 29A are formed by forming a spacer pattern layer 29 (“spacer sacrificial layer”- ¶0033), and since the etching of layer 29 is performed in one direction (¶¶0033-0034) (see Figs. 2D-2E).
Regarding claim 17, Kim discloses wherein the sacrificial layer 30 is also formed in a region between adjacent two of the spacer patterns 29A (see Fig. 2F).
Regarding claim 18, Kim discloses wherein the sacrificial layer 30 is formed such that a region thereof in which the silicon oxide layer 28 is formed is coplanar with a region thereof in which the silicon oxide layer 28 is not formed on the top surface of the support mask layer 22, since the bottoms surfaces of layers 30 and 28 are coplanar with one another (see Fig. 2F).
Regarding claim 19, Kim discloses wherein: 
a top surface of the sacrificial layer 30 is planarized by a planarization process (¶0036) (see Fig. 2G), and
the planarization process includes a chemical mechanical polishing process or an etch-back process (¶0036) (see Fig. 2G).
Regarding claim 20, Kim discloses wherein the silicon oxide layer 28 is formed to have the same thickness on opposite side surfaces of the polycrystalline silicon patterns 23B (see Fig. 2C).
Allowable Subject Matter
Claims 5-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but 
Regarding claim 6 (which claims 7-8 depend from), the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein: a blocking layer is formed between the polycrystalline silicon layer and the hard mask layer, blocking patterns are formed by etching the blocking layer together with the polycrystalline silicon layer, and the blocking patterns are in contact with top surfaces of the polycrystalline silicon patterns and a top surface of the silicon oxide layer”.
Regarding claim 14 (which claim 15 depends from), the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: forming activation pins by etching the substrate using the support mask patterns as an etch mask; and forming an isolation film on the substrate such that upper portions of the activation pins are exposed”.
Claims 9-11 are allowed.
Regarding independent claim 9, Kim discloses a method of manufacturing a semiconductor device having an activation pin unit (i.e., the portions of 21 which are formed by etching 21 using 22A which includes three “pin” units- ¶0044) including three activation pins spaced apart from one another, the method comprising: 

forming polycrystalline silicon patterns 23B (“first partitions”- ¶0032), spacer patterns 29A (“spacer sacrificial patterns”- ¶0034), and a silicon oxide layer 28 (“thermal oxide spacers”, which would be formed of silicon oxide, since spacers 28 are formed by oxidizing polysilicon which produces silicon oxide- ¶0032) on the support mask layer 22 (“hard mask layer”- ¶0030), the polycrystalline silicon patterns 23B being located at a location corresponding to a central activation pin (i.e., pin formed below 23B) among the three activation pins of the activation pin unit, the spacer patterns 29A being located at locations corresponding to two other activation pins (i.e., the pins formed on opposite sides of the “central activation pin”) at opposite sides of the activation pin unit, and the silicon oxide layer 28 having a width corresponding to a distance between the activation pins of the activation pin unit and being located between the polycrystalline silicon patterns 23B and the spacer patterns 29A (see Figs. 2C-2M); and
forming a sacrificial layer 30 (“polysilicon layer”- ¶0035, since portions of layer 30 are removed/sacrificed in later processing steps- ¶¶0035-0036) on the support mask layer 22 to cover the polycrystalline silicon patterns 23B, the spacer patterns 29A, and the silicon oxide layer 28, the sacrificial layer 30 having a top surface forming a plane (see Fig. 2F).  
Kim does not expressly disclose the method further comprising etching the sacrificial layer and the silicon oxide layer together to expose a top surface of the support mask layer.
Thus, regarding independent claim 9, the claim is allowed, because the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “etching the sacrificial layer and the silicon oxide layer together to expose a top surface of the support mask layer”.
Claims 10-11 are allowed as being dependent on allowed claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li (US 2007/0099431 A1), which discloses a method for forming pin structures in a substrate through multiple masking and etching steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAY C CHANG/Primary Examiner, Art Unit 2895